Citation Nr: 1728339	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus (DM).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 19, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969 and August 1972 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the September 2010 rating decision, the RO continued the Veteran's 20 percent disability rating for DM.  When, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Since the Agency of Original Jurisdiction (AOJ) issued the April 2016 supplemental statement of the case (SSOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  

A March 2012 Decision Review Officer (DRO) decision granted entitlement to a TDIU and assigned an effective date of July 19, 2011, the date VA received a statement from the Veteran claiming individual unemployability.  In an August 2014 rating decision, VA increased the Veteran's disability rating for coronary artery disease to 100 percent from September 5, 2013 and granted the Veteran entitlement to special monthly compensation (SMC) based on housebound criteria from September 5, 2013.  Further, VA discontinued the Veteran's entitlement to a TDIU from September 5, 2013.  Thus, the Veteran currently has a TDIU from July 19, 2011 to September 5, 2013.  However, in connection with his appeal for a higher rating for service-connected DM, the Veteran has maintained that he has been unable to work since before July 19, 2011.  Accordingly, the claim for entitlement to a TDIU was raised pursuant to his claim for a higher disability rating for service-connected DM.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, the award of entitlement to a TDIU effective July 19, 2011 was not a full grant of the benefit sought and the issue of entitlement to a TDIU prior to July 19, 2011 remains on appeal.  

In Bradley v. Peake, the Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 1114(s), which deals with entitlement to statutory homebound SMC, does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent, and VA's current regulation permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  22 Vet. App. 280, 293 (2008).  However, the holding in Bradley is inapplicable in this case because the Veteran already receives statutory homebound SMC and his disability rating for coronary artery disease satisfies the "single-disability" element therein.  Thus, the issue of entitlement to a TDIU after September 5, 2013 is not before the Board.

The issue of entitlement to an increased rating for DM is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to July 19, 2011, the Veteran was unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

Prior to July 19, 2011, the criteria for entitlement to a TDIU are met.  
38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. 

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the stated purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; and (2) disabilities resulting from common etiology or a single accident.  
38 C.F.R. 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran contends that he is unemployable as a result of all his service-connected disabilities.  While his increased rating claim for DM remained on appeal, he filed an application for TDIU.  See September 2011 VA Form 21-8940.  On the application, the Veteran stated that he was last employed in July 2003 and became too disabled to work since then.  As stated above, the Veteran was granted a TDIU based on this application in March 2012.  

The Veteran has met the threshold requirement for entitlement to a TDIU on a schedular basis.  The Veteran's coronary artery disease, peripheral neuropathy of the right and lower extremities, erectile dysfunction, and retinopathy are associated with his DM; thus, in tandem, they qualify as a single disability under 
38 C.F.R. § 4.16(a).  Since April 11, 2001, this "single disability" exceeds 40 percent.  

Since April 22, 2005, the Veteran has been service-connected and rated for the following disabilities: coronary artery disease, rated at 10 percent disabling from April 11, 2001 and 100 percent disabling from September 5, 2013; posttraumatic stress disorder (PTSD), rated at 30 percent disabling from December 28, 2004 and 70 percent disabling from July 19, 2011; nephrolithiasis rated at 0 percent disabling from July 15, 1983 and 30 percent disabling from July 19, 2011; DM rated at 20 percent disabling from April 11, 2001; peripheral neuropathy of both the right and left lower extremities, each rated at 10 percent from April 11, 2001 and 20 percent from July 19, 2011; hypertension rated at 0 percent from July 15, 1983, and 10 percent from May 8, 1999; tinnitus rated at 10 percent from April 22, 2005; erectile dysfunction rated at 0 percent from April 11, 2001; retinopathy rated at 0 percent from April 11, 2001, and; bilateral hearing loss rated at 0 percent from December 27, 2004.

These disabilities combined from April 22, 2005 to July 19, 2011 rated at 70 percent.  See 38 C.F.R. § 4.16(a) (2016).  Thus, the narrow issue before the Board is whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Veteran applied for Social Security disability benefits (SSDI) through the Social Security Administration (SSA) in February 2007.  The Veteran has received SSDI ever since, as the SSA determined the Veteran was disabled from July 30, 2003.  See undated SSA disability determination and transmittal.  When the Veteran applied for SSDI, he claimed the following disabilities: PTSD, heart problems, knee problems, right shoulder problems, sleep apnea, and diabetes.  See April 2007 SSA examination.  Because of these impairments, the Veteran claimed the following symptoms and functional limitations: inability to sit or stand for long periods of time, walk long distances, lift, short temper, easy to anger, keeps to self, likes to be alone, does not trust people, and does not want to participate in any activities.  The SSA examiner found the Veteran credible and stated that his disabilities could reasonably be expected to produce some of the above stated symptoms and functional limitations.  Id.  

Similarly, the Veteran obtained a comprehensive VA examination in September 2011 to determine the functional impact of his service-connected disabilities.  The examiner opined that the Veteran was unable to be gainfully employed for any employment that is physical or sedentary because of a combination of his medical problems, to include PTSD, coronary heart disease, diabetes mellitus, and peripheral neuropathy.  See September 2011 VA examination.  At the examination, the examiner determined that the Veteran's coronary artery disease caused fatigue, tiredness, and lack of energy.  As a result, the Veteran experienced moderate functional impairment with moderately severe effects on employment.  Id.  The Veteran also experienced moderate functional impairment because of his diabetic neuropathy.  Nevertheless, as stated above, the Veteran was granted a TDIU based in part on this VA examination.

Between the Veteran's SSA disability determination and the September 2011 VA examination, the Veteran was afforded an examination to assess the severity of his service-connected DM.  At the examination, the Veteran reported that he had to restrict such activities as exercise, sports, and yard work due to fear of hypoglycemia.  Further, the Veteran used a riding lawnmower and took frequent rest breaks.  See August 2010 VA examination.  The examiner reasoned that the Veteran's peripheral neuropathy made it so the Veteran was unable to tolerate prolonged standing, sitting, or walking.  The examiner also noted that the peripheral neuropathy had a severe impact on sports, a moderate impact on chores, shopping, exercise, and recreation, and mild impact on showering.  Id.  At the same examination, the examiner stated that the Veteran had been "unemployed since 2003 due to coronary artery disease, diabetes mellitus, bilateral total knee replacements, and PTSD. . . . [Diabetes] has a moderate to severe impact on chores and exercise, prevents sports, [has a] mild [impact on] shopping, [a] moderate [impact on] travel, [and requires] the use of diabetic shoes and socks."  Id.  

As such, the Veteran's service-connected disabilities did not significantly improve between the SSA determination and his September 2011 VA examination.   Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by both VA and SSA examiners, the Board finds that the Veteran's service-connected disabilities likely prevented him from obtaining and maintaining gainful employment before July 19, 2011.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  Accordingly, resolving all doubt in his favor, the criteria for a TDIU prior to July 19, 2011 has been met, and the claim is granted.  


ORDER

Entitlement to a TDIU prior to July 19, 2011 is granted subject to the regulations controlling the payment of monetary benefits.  



REMAND

The Board regrets the additional delay, but finds that further development is necessary, and the Veteran's claim must be remanded.

The Veteran filed an increased rating claim for his service-connected DM in March 2010.  Specifically, he claimed that his DM worsened as he had to take both insulin and pills.  See March 2010 claim.    

The September 2010 rating decision and June 2011 statement of the case (SOC) cite "VA treatment records, Central Alabama Health Care System, from April 3, 2001 through May 4, 2010" and "VA treatment records, Central Alabama Health Care System, from August 17, 2009 through July 30, 2010" as evidence reviewed before rendering the Veteran's decision.  Further, a document in the file shows multiple and incomplete VA treatment entries without the corresponding treatment notes through May 4, 2010.  See May 2010 CAPRI screen print.  

The file does contain VA treatment records from Tuskegee and Montgomery VA Medical Centers (VAMC) from July 2012 to July 2014 and October 2014 to March 2016.  However, the file does not contain records from those facilities known to exist between March 2009 to July 2012, July 2014 to October 2014, and March 2016 to present.  As such, the Board notes that there are identified, outstanding treatment records that should be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (2016) (holding that 38 C.F.R. §3.159(c)(3) extends the VA's duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities by VA, regardless of their relevance).  On remand, the AOJ should obtain said missing records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Montgomery and Tuskegee VAMC dated from March 2009 to July 2012, July 2014 to October 2014, and March 2016 to present.  All obtained records should be associated with the evidentiary record.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After the above development has been completed, readjudicate the claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


